Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claim(s) 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim(s) 1-14 have been allowed because the prior art does not anticipate under 35 U.S.C § 102(a)(1) and/or 102(a)(2)  or make obvious under 35 U.S.C § 103 the invention of a powder application unit with an irradiation unit comprising a contiguous group of irradiation elements rotatably mounted on the powder application unit. The closest prior art of record are as follows:
LYU (US-10806550-B2) teaches an apparatus for producing a three-dimensional object (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. See MPEP 2111.02.), the apparatus comprising: an application unit to build up the three-dimensional object from at least one material layer by selective solidification of at least one powder raw material applied successively to a build platform (powder supplying nozzle 120, Column 5 Line(s) 25-54 and Figure(s) 2); and an irradiation unit adapted to solidify the at least one powder raw material via an energy input from a beam (see the plural second laser sources 131, Figure(s) 2 and Column 5 Line(s) 25-54), the irradiation unit and the application unit forming a build group (see all the elements of Figure(s) 2), and the irradiation unit, comprising a contiguous group of irradiation elements (see where there is a plurality of second laser sources 131, Figure(s) 2 and Column 5 Line(s) 25-54), is mounted on the application unit. However, LYU fails to anticipate or show as obvious in combination or alone the feature of a rotatably mounted irradiation unit.
ZEHAVI (US-20190105837-A1) teaches an apparatus for producing a three-dimensional object (see where the invention is to an additive manufacturing machine that includes a powder source 131 and an array of nozzles 302, abstract and Fig. 1A; and see where there is a heat source 112 with a VCSEL array, 0047 and Fig. 1A), the apparatus comprising: an application unit (see dispensing system 116, Fig. 1A and Fig. 4A)  to build up the three-dimensional object from at least one material layer by selective solidification of at least one powder raw material applied successively to a build platform (see where the additive manufacturing apparatus can form an object by dispensing and fusing successive layers of a powder on a build platform, 0035); and an irradiation unit adapted to solidify the at least one powder raw material via an energy input from a beam (see where the heat source 112 has a VCSEL array, 0047 and Fig. 1A, and see where the heat source 112 fuses the powder 106 to form a workpiece, 0052 and Fig. 1A) , and the irradiation unit and the application unit forming a build group (see where the heat source 112 and dispensing system 116 work together to fuse the powder 106, Fig. 1A and 0052), the irradiation unit comprising a contiguous group of irradiation elements (see where the heat source 112 is an array of individually controllable light sources with VCSEL chips positioned above the platform 104, Fig. 1A-1B and 0047). However, ZEHAVI fails to anticipate or show as obvious in combination or alone the feature of a rotatably mounted irradiation unit.
NG (US-20170072636-A1) teaches an apparatus for producing a three-dimensional object (see where the invention is to an additive manufacturing machine that includes a powder source 131 and an array of nozzles 302, abstract and Fig. 1A; and see where there is a heat source 112 with a VCSEL array, 0047 and Fig. 1A), the apparatus comprising: an application unit (see dispensing system 116, Fig. 1A and Fig. 3E)  to build up the three-dimensional object from at least one material layer by selective solidification of at least one powder raw material applied successively to a build platform (see where the additive manufacturing apparatus can form an object by dispensing and fusing successive layers of a powder on a build platform, 0033); irradiation unit adapted to solidify the raw material via an energy input from a beam (see where the heat source 112 has a VCSEL array, 0044 and Fig. 1A, and see where the heat source 112 fuses the powder 106 to form a workpiece, 0049 and Fig. 1A) , the irradiation unit and application unit forming a build group (see where the heat source 112 and dispensing system 116 work together to fuse the powder 106, Fig. 1A and 0049), the irradiation unit comprising a contiguous group of irradiation elements (see where the heat source 112 is an array of individually controllable light sources with VCSEL chips positioned above the platform 104, Fig. 1A-1B and 0044). However, NG fails to anticipate or show as obvious in combination or alone the feature of a rotatably mounted irradiation unit.
DAWSON (US-10081132-B2) teaches an apparatus for producing a three-dimensional object, the apparatus comprising (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. See MPEP 2111.02.): an application unit (see the head nozzle follower assembly, Column 14 Line(s) 1-10) to build up the three-dimensional object (see the plastic material most recently printed, Column 14 Line(s) 15-20)  from at least one material layer by selective solidification of at least one powder raw material applied successively to a build platform (The examiner considers the limitation “by selective solidification of at least one powder raw material” to be immaterial to patentability. See MPEP 2115. This however, is only true for apparatus claims.); and an irradiation unit adapted to solidify the at least one powder raw material via an energy input from a beam (see where the follower assembly laser rotates around the circumference of the head nozzle, Column 14 Line(s) 4-8), the irradiation unit and the application unit forming a build group (see the 3D printer head nozzle assembly comprising a head nozzle and a follower assembly, Column 14 Line(s) 1-5), and the irradiation unit (see the follower assembly laser, Column 14 Line(s) 1-10), is rotatably mounted on the application unit (see where the follower assembly laser rotates around the circumference of the head nozzle, Column 14 Line(s) 4-8). However, DAWSON fails to anticipate or show as obvious in combination or alone the feature of “a contiguous group of irradiation elements” because it only comprises a single laser.
DUDLEY (US-20180215092-A1) teaches multiple VCSEL arrays; However, DUDLEY fails to anticipate or show as obvious in combination or alone the feature of an irradiation unit rotatably mounted on an application unit. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743